PER CURIAM. This brief order is directed to counsel for indigent appellants in criminal cases. The court has perhaps been too lenient in overlooking clear-cut violations of Rule 9 on the part of such attorneys. Contrary to our practice in other criminal cases and in civil cases, we have condoned deficiencies ranging from the submission of briefs with almost no abstracts of the record to the submission of briefs with abstracts amounting almost to a reprint of the transcript. In the future, compliance with Rule 9 will be required. Indigent appellants are entitled to effective representation by their attorneys. The court is entitled to abstracts and briefs prepared in compliance with its rules. Hereafter counsel submitting defective abstracts will be required to re-abstract the record without compensation and, in flagrant cases, at their own expense.